DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10 – 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mah (US 9,114,494).



With respect to claim 1, Mah discloses a power tool (i.e. drill) for implementing an angled cut, the power tool comprising a housing (60); a first distance sensor (100R) supported by the housing; a second distance sensor (100L) supported by the housing; an angle output indicator (410, 431); and a controller (430) supported by the housing and including an electronic processor and a memory storing instructions that when executed by the electronic processor configure the controller to: measure a first distance to a workpiece with the first distance sensor of the power tool; measure a second distance to the workpiece with the second distance sensor of the power tool; determine a first angle between the power tool and the workpiece based on the first distance to the workpiece and the second distance to the workpiece; and indicate the first angle between the power tool and the workpiece via the angle output indicator of the power tool (Column 11, lines 35 – 67).

Referring to claim 2, Mah sets forth a power tool wherein the first distance sensor (100R) and the second distance sensor (100L) are disposed substantially parallel to each other and at a known distance apart in the power tool (See Figure 5).
  
In regards to claim 3, Mah teaches a power tool wherein the first distance sensor (100R) and the second distance sensor (100L) are substantially parallel to a drivable accessory of the power tool.  




Regarding claim 4, Mah shows a power tool wherein the first angle between the power tool and the workpiece indicated by the angle output indicator of the power tool is an angle relative to a drivable accessory of the power tool and the workpiece (See Column 11, lines 35 – 67).

With regards to claim 5, Mah discloses a power tool wherein the first angle between the power tool and the workpiece is an angle relative to the power tool and an edge of the workpiece (See Figures 7 and 8).  

Referring to claim 6, Mah sets forth a power tool wherein the first distance to the workpiece is a distance to a proximate edge of the workpiece from the first distance sensor, and the second distance to the workpiece is a distance to the proximate edge of the workpiece from the second distance sensor (See Figures 7 and 8, Column 9, lines 33 – 44).  

In regards to claim 7, Mah teaches a power tool wherein the first distance to the workpiece is a distance to a distal edge of the workpiece from the first distance sensor, and the second distance to the workpiece is a distance to the distal edge of the workpiece from the second distance sensor (See Column 9, lines 33 – 44).  





Regarding claim 10, the method for assisting an angled power tool (i.e. drill) operation, the method comprising the steps of measuring, by an electronic controller (430) of a power tool, a first distance to a workpiece with a first distance sensor (100R) of the power tool; measuring, by the electronic controller of the power tool, a second distance to the workpiece with a second distance sensor (100L) of the power tool; determining, by the electronic controller (430) of the power tool, a first angle between the power tool and the workpiece based the first distance to the workpiece and the second distance to the workpiece; and indicating, by the electronic controller, the first angle between the power tool and the workpiece with an angle output indicator (410, 431) of the power tool will be achieved by the regular operation of the power tool disclosed by Mah.
  
With regards to claim 11, the method wherein the first distance sensor (100R) and the second distance sensor (100L) are disposed substantially parallel to each other and at a known distance apart on the power tool (See Figure 5) will be achieved by the regular operation of the power tool disclosed by Mah.

Referring to claim 12, the method wherein the first distance sensor (100R) and the second distance sensor (100L) are substantially parallel to a drivable accessory of the power tool will be achieved by the regular operation of the power tool disclosed by Mah.




In regards to claim 13, the method wherein the first angle between the power tool and the workpiece indicated by the angle output indicator of the power tool is an angle relative to a drivable accessory of the power tool and the workpiece (See Figures 7 and 8, Column 9, lines 33 – 44) will be achieved by the regular operation of the power tool disclosed by Mah.
  
Regarding claim 14, the method wherein the first angle between the power tool and the workpiece is an angle relative to the power tool and an edge of the workpiece (Figures 7 and 8) will be achieved by the regular operation of the power tool disclosed by Mah.  

With respect to claim 15, the method wherein the first distance to the workpiece is a distance to a proximate edge of the workpiece from the first distance sensor, and the second distance to the workpiece is a distance to the proximate edge of the workpiece from the second distance sensor (See Figures 7 and 8, Column 9, lines 33 – 44) will be achieved by the regular operation of the power tool disclosed by Mah.  

Referring to claim 16, the method wherein the first distance to the workpiece is a distance to a distal edge of the workpiece from the first distance sensor, and the second distance to the workpiece is a distance to the distal edge of the workpiece from the second distance sensor (Figures 7 and 8) will be achieved by the regular operation of the power tool disclosed by Mah.  




In regards to claim 19, Mah discloses a power tool for implementing an angled cut, the power tool comprising a housing (30); a battery pack (65) received by an interface of the housing; a first edge distance sensor (100R) supported by the housing; a second edge distance sensor (100L) supported by the housing; an angle output indicator (410, 431); and5Preliminary AmendmentAttorney Docket No.: 066042-6251-US02 a controller (430) including an electronic processor and a memory storing instructions that when executed by the electronic processor configure the controller to: measure, with the first edge distance sensor, a first distance to an edge of a workpiece; measure, with the second edge distance sensor, a second distance to the edge of the workpiece (Column 9, lines 33 – 44 and Column 11, lines 35 – 67); calculate an angle between the power tool and the edge of the workpiece based on the first distance and the second distance; and indicate with the angle output indicator, the angle between the power tool and the edge of the workpiece.  

Regarding claim 22, Mah sets forth a power tool wherein the edge of the workpiece is a distal edge of the workpiece (Figures 7 and 8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mah (US 9,114,494).

Mah discloses a power tool as recited in paragraph 3 above. 

Mah does not disclose the particular type of distance sensor as recited in claims 9 and 18.
 
Regarding claims 9 and 18, Mah discloses a power tool comprising a first and second distance sensor (100R, 100L), but fails to disclose the particular type of sensor used. The use of the particular type of distance sensors claimed by applicant, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the distance from the power tool to the surface can be accurately determined, as already suggested by Mah (Column 9, lines 33 - 44); the distance sensor claimed by Applicant and the distance sensor used by Mah are well known alternate types of distance sensors which will perform the same function, if one is replaced with the other, of accurately determining the distance from the power tool to the surface, and 3) the use of the particular type of distance sensor by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of distance sensors that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to accurately determining the distance from the power tool to the surface as already suggested by Mah.

Allowable Subject Matter

Claims 8, 17, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed.
Dey IV et al. (US Pub. 2020/0171632) 
Mueckl et al. (US Pub. 2018/0065232)
Cooper (US Pub. 2014/0166323)
Vanko et al. (US Pub. 2014/0000921)
Borinato (US 7,874,077)
Szieff (US 7,182,148)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 2, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861